—Per Curiam.
Respondent was admitted to practice by this Court in 1990.. He maintained a law office in Massachusetts, where he was admitted to practice in 1960.
Petitioner, the Committee on Professional Standards, moves for an order reciprocally disciplining respondent {see, 22 NYCRR 806.19) by reason of his three-month suspension by the Supreme Judicial Court of Massachusetts, effective June 18, 1998. Respondent was suspended because he repeatedly disobeyed court orders entered in his divorce action, resulting in at least seven adjudications of contempt, the issuance of three separate warrants for his arrest, and two brief incarcerations. According to the decision of the Supreme Judicial Court, respondent was emotionally traumatized by the breakup of his 35-year marriage and his judgment was consequently impaired during the course of the divorce proceeding, which was finalized in 1994. Respondent enjoyed a previously unblemished disciplinary record.
Upon this record, we grant petitioner’s motion and further conclude that the interests of justice will be served by imposing upon respondent the same discipline in this State as was imposed in Massachusetts, namely a three-month suspension.